Exhibit 10-H SUMMARY COMPENSATION SHEET The following summarizes certain compensation decisions taken by the Compensation Committee (the "Committee") and/or the Board of Directors ("Board") of Shoe Carnival, Inc. (the "Company"), with respect to the compensation of the Company’s named executive officers. 1. 2010 Base Salary The Committee increased the base salaries of three of the Company's named executive officers after a review of the Company's financial performance for fiscal 2009, to make each of their respective salaries more competitive and to reflect, for Messrs.
